Citation Nr: 1417814	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran testified at a video conference hearing in July 2012 before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.    

In a November 2012 decision, the Board denied service connection for bilateral hearing loss.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the Court issued an order granting a Joint Motion for Remand.  The order served to vacate and remand the Veteran's claim of entitlement to service connection for bilateral hearing loss in compliance with the Joint Motion for Remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Joint Motion for Remand indicates that the September 2008 VA examination is not adequate because the examiner's opinion was based on incorrect factual assumptions.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that medical opinions that are based on an inaccurate factual premise have no probative value).  Namely, the examiner incorrectly noted normal audiological results upon military entry and exit, when in fact the Veteran's entrance examination indicates preexisting hearing loss in the right ear, and the Veteran's separation examination also indicated some hearing loss in both left and right ear.  The Board noted that the examination was based upon an inaccurate factual premise, but nonetheless found the opinion probative on the issue of average threshold shift during service, and consequently denied the claim.  The Joint Motion for Remand found that relying on the opinion was in error, and also indicated that the examiner failed to explain sufficiently how the Veteran's recorded average threshold shifts were not consistent with noise-induced hearing loss when in-service audiograms demonstrated a worsening in hearing loss.  See Barr, 21 Vet. App. at 31.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the September 2008 VA examiner or suitable substitute if unavailable.  Following a review of the claims file, and any additional audiological examination deemed warranted to render the requested opinion, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was caused or aggravated by his military service.  The examiner is advised that the Veteran's induction examination indicates some right ear hearing loss upon entry into service.  The examiner is also advised that the Veteran's separation examination indicated some bilateral hearing loss upon exit from service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (VA recognizes threshold levels greater than 20 decibals as indicative of some degree of hearing loss).  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

The examiner must provide a complete rationale for his or her opinion.  If the examiner finds that the Veteran's hearing loss is not caused or aggravated by his service, the examiner must explain how the Veteran's recorded average threshold shifts in service were not consistent with noise-induced hearing loss when some in-service audiograms demonstrated a worsening in hearing loss.  

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



